FILED
                                                                    United States Court of Appeals
                                      PUBLISH                               Tenth Circuit

                      UNITED STATES COURT OF APPEALS                       March 19, 2018

                                                                         Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                            Clerk of Court
                        _________________________________

ABRAHAM ALEJANDRO GONZALEZ-
ALARCON,

      Petitioner - Appellant,

v.                                                         No. 16-2263

ADRIAN P. MACIAS, El Paso Field
Office Director, Immigration and Customs
Enforcement; RONALD WARREN,
Assistant Field Officer Director,
Immigration and Customs Enforcement,

      Respondents - Appellees.
                      _________________________________

                     Appeal from the United States District Court
                           for the District of New Mexico
                         (D.C. No. 1:15-CV-00910-MV-LF)
                       _________________________________

Olsi Vrapi, Noble & Vrapi, P.A., Albuquerque, New Mexico, for Petitioner-Appellant.

Edward Han, Assistant United States Attorney (James D. Tierney, Acting United States
Attorney, and Marisa A. Ong, Assistant United States Attorney, Las Cruces, New
Mexico, with him on the briefs), Office of the United States Attorney, Albuquerque, New
Mexico, for Respondents-Appellees.
                       _________________________________

Before TYMKOVICH, Chief Judge, EBEL and LUCERO, Circuit Judges.
                 _________________________________

LUCERO, Circuit Judge.
                    _________________________________
      Abraham Gonzalez-Alarcon filed a habeas petition under 28 U.S.C. § 2241

alleging specific facts which, if proven, would demonstrate that he is a United States

citizen. He seeks release from custody from Immigration and Customs Enforcement

(“ICE”) following ICE’s reinstatement of a prior order of removal on that basis.

Dismissing Gonzalez-Alarcon’s petition, the district court concluded that he was

required to exhaust administrative remedies, jurisdiction was barred by the REAL ID

Act, and the petition for review process is an adequate substitute for habeas such that

the REAL ID Act’s jurisdiction-stripping provisions do not offend the Suspension

Clause.

      We conclude that the exhaustion provision at issue, 8 U.S.C. § 1252(d), does

not govern facially valid citizenship claims. That subsection applies only to aliens.

And because district courts have jurisdiction to determine their own jurisdiction, a

court must first consider whether a petitioner is in fact an alien before requiring

exhaustion. If a petitioner is a citizen, the provision does not apply.

      We further hold that the REAL ID Act’s jurisdiction-stripping provisions raise

serious Suspension Clause concerns in one limited context. With respect to a United

States citizen subject to a reinstated order of removal for whom the deadline to seek

judicial review has passed, the REAL ID Act appears to bar federal court review.

These restrictions would effectively strip citizenship from those who do not clear

various procedural hurdles. Citizenship cannot be relinquished through mere neglect.

Afroyim v. Rusk, 387 U.S. 253, 268 (1967). And “[t]he very nature of the writ

demands that it be administered with the initiative and flexibility essential to insure

                                            2
that miscarriages of justice within its reach are surfaced and corrected.” Harris v.

Nelson, 394 U.S. 286, 291 (1969). Under the Suspension Clause, Gonzalez-Alarcon

must be granted some path to advance his facially valid claim of citizenship in

federal court.

      Before permitting Gonzalez-Alarcon to proceed under the Great Writ,

however, we conclude he should first attempt to obtain review of his citizenship

claim through the REAL ID Act. In a similar case, the Ninth Circuit held that a

habeas petitioner should file a motion to reopen his immigration proceedings—even

though such a motion would be procedurally improper—and file a petition for review

of any denial challenging the “jurisdictional issue” of citizenship. Iasu v. Smith, 511
F.3d 881, 893 (9th Cir. 2007). In Gonzalez-Alarcon’s case, such a petition would be

filed in the Fifth Circuit, where his original removal proceedings occurred. See

§ 1252(b)(2). We ordered supplemental briefing as to whether Gonzalez-Alarcon

could obtain judicial review of his citizenship claim by following the procedure

suggested in Iasu. The government represents to us that Gonzalez-Alarcon “could

appeal the denial of such a motion to reopen to the Fifth Circuit in a petition for

review.” In light of this position, we conclude that the appropriate course of action is

to stay our hand until Gonzalez-Alarcon has attempted to obtain judicial review

within the confines of the REAL ID Act. Exercising jurisdiction under 28 U.S.C.

§ 1291, we vacate the district court’s decision and remand with instructions to

dismiss without prejudice.



                                            3
                                             I

       Gonzalez-Alarcon was born in Mexico in 1993. He entered the United States

in 2005 and was ordered removed in September 2012. After Gonzalez-Alarcon

reentered the United States, his order of removal was reinstated in September 2013.

He was removed, and on being found in the United States yet again, was taken into

federal custody and charged with illegal reentry. On April 26, 2015, his order of

removal was reinstated.

       At some point, Gonzalez-Alarcon learned that he could claim rights based on

United States citizenship. A child born abroad to an unwed, citizen mother is a

citizen if the mother lived in the United States for at least one year prior to the child’s

birth. 8 U.S.C. § 1409(c).1 An affidavit submitted by Gonzalez-Alarcon’s mother,

Dalia Alarcon, states that she was born in San Miguel, New Mexico, in 1973 at the

hands of a local midwife. Her parents have always told her that she was born in the

United States. However, she tells us that her parents did not get a United States birth

certificate and left the United States shortly after her birth. Her parents divorced in

1979 or 1980 and her father returned to the United States. She lived with him in

Albuquerque for approximately three years in the 1980s.

       Gonzalez-Alarcon’s great aunt, Beatriz Alarcon-Garcia, also submitted an

affidavit. She states that her brother and his wife came to live with her in San


       1
       The Supreme Court recently struck down this statute’s differential treatment
of mothers and fathers, but its decision applies only prospectively. See Sessions v.
Morales-Santana, 137 S. Ct. 1678, 1701 (2017).

                                            4
Miguel, New Mexico in 1972. The couple lived in a garage near Alarcon-Garcia’s

house, and joined the rest of the family for meals. Gonzalez-Alarcon’s grandmother

was pregnant at the time with Gonzalez-Alarcon’s mother, and had regular visits with

the local midwife. When she went into labor, Gonzalez-Alarcon’s grandmother went

to the midwife’s home and returned with Dalia—Gonzalez-Alarcon’s mother. She

also avers that Dalia later returned to New Mexico and attended school in

Albuquerque for several years.

      After counsel submitted these affidavits, the government dismissed the

criminal charges against Gonzalez-Alarcon. He then moved for a stay of removal

based on his alleged United States citizenship. On October 9, 2015, while in ICE

custody, Gonzalez-Alarcon filed a § 2241 petition in the district court. He sought

release from custody based on citizenship. A few days after the complaint was filed,

Gonzalez-Alarcon was released from detention subject to certain conditions. He is

barred from travelling outside the ICE Oklahoma City sub-office boundaries without

prior approval, and must periodically report to immigration officers.

      The government moved to dismiss the habeas petition based on mootness.

However, the district court denied the motion, concluding that the restrictions on

Gonzalez-Alarcon constituted custody for habeas purposes. But it held that the

petition was subject to dismissal for failure to exhaust administrative remedies and

for lack of jurisdiction. Gonzalez-Alarcon timely appealed.




                                          5
                                           II

      The district court concluded that it lacked jurisdiction under the REAL ID Act

and that the same statute required Gonzalez-Alarcon to exhaust administrative

remedies. We consider that statute’s scope and structure.

      In general, removal orders are entered under 8 U.S.C. § 1229a, which provides

for proceedings before an Immigration Judge. Orders issued under that section may

be appealed to the Board of Immigration Appeals (“BIA”). 8 C.F.R. § 1003.1(b).

They are subject to motions to reconsider and motions to reopen. 8 U.S.C.

§ 1229a(c)(6), (7); 8 C.F.R. § 1003.2(b), (c). Motions to reconsider are subject to a

twenty-day deadline, and motions to reopen are subject to a ninety-day deadline. 8

U.S.C. § 1229a(c)(6), (7). These deadlines are subject to equitable tolling. See

Galvez Piñeda v. Gonzales, 427 F.3d 833, 838 (10th Cir. 2005). The BIA may also

reopen or reconsider a decision sua sponte. 8 C.F.R. § 1003.2(a).

      There are several other types of removal orders. Certain aliens are subject to

expedited removal procedures. See 8 U.S.C. § 1225(b) (aliens determined

inadmissible when arriving in the United States); § 1228(b) (aliens convicted of an

aggravated felony). Gonzalez-Alarcon was ordered removed under § 1231(a)(5),

which allows for reinstatement of prior removal orders. In such proceedings, the

“prior order of removal is reinstated from its original date and is not subject to being

reopened or reviewed.” Id. An order of removal may be reinstated by an

immigration officer upon three findings: (1) “the alien has been subject to a prior

order of removal”; (2) “the alien is in fact an alien who was previously removed, or

                                            6
who departed voluntarily while under an order of exclusion, deportation, or

removal”; and (3) “the alien unlawfully reentered the United States.” 8 C.F.R.

§ 241.8(a). One subject to reinstatement “has no right to a hearing before an

immigration judge.” Id.

      Removal orders may be challenged only by way of a petition for review filed

in the Court of Appeals:

      Notwithstanding any other provision of law (statutory or nonstatutory),
      including section 2241 of Title 28, or any other habeas corpus
      provision, and sections 1361 and 1651 of such title, a petition for review
      filed with an appropriate court of appeals in accordance with this
      section shall be the sole and exclusive means for judicial review of an
      order of removal entered or issued under any provision of this chapter,
      except as provided in subsection (e). For purposes of this chapter, in
      every provision that limits or eliminates judicial review or jurisdiction
      to review, the terms “judicial review” and “jurisdiction to review”
      include habeas corpus review pursuant to section 2241 of Title 28, or
      any other habeas corpus provision, sections 1361 and 1651 of such title,
      and review pursuant to any other provision of law (statutory or
      nonstatutory).

8 U.S.C. § 1252(a)(5). The statute further states:

      Except as provided in this section and notwithstanding any other
      provision of law (statutory or nonstatutory), including section 2241 of
      Title 28, or any other habeas corpus provision, and sections 1361 and
      1651 of such title, no court shall have jurisdiction to hear any cause or
      claim by or on behalf of any alien arising from the decision or action by
      the Attorney General to commence proceedings, adjudicate cases, or
      execute removal orders against any alien under this chapter.

§ 1252(g).

      A petition for review must be filed within thirty days of a final order of

removal. §1252(b)(1). That deadline is mandatory and jurisdictional; it is not

subject to equitable tolling. Stone v. INS, 514 U.S. 386, 405 (1995). Further, “[a]

                                           7
court may review a final order of removal only if . . . the alien has exhausted all

administrative remedies available to the alien as of right.” § 1252(d)(1).

      Although § 1231(a)(5) states that reinstated orders of removal are not subject

to being “reviewed,” the statute also states that “[n]othing . . . in any other provision

of this chapter (other than this section) which limits or eliminates judicial review,

shall be construed as precluding review of constitutional claims or questions of law

raised upon a petition for review.” § 1252(a)(2)(D). We have thus held that

“Congress clearly provided for our review of ‘constitutional claims or questions of

law’ related to reinstatement orders.” Lorenzo v. Mukasey, 508 F.3d 1278, 1282

(10th Cir. 2007) (quoting § 1252(a)(2)(D)). However, an individual petitioning for

review of a reinstatement order cannot challenge the original order of removal,

“including constitutional claims or questions of law,” because such a challenge will

be time barred. Cordova-Soto v. Holder, 659 F.3d 1029, 1032 (10th Cir. 2011).

      At the time Gonzalez-Alarcon filed his habeas petition, the deadline for filing

a petition for review of his reinstated removal order had expired. Because Gonzalez-

Alarcon reentered the country after having been removed, his “prior order of removal

is reinstated from its original date and is not subject to being reopened.”

§ 1231(a)(5). Further, the BIA will not permit individuals to reopen removal

proceedings after they have left the country. See 8 C.F.R. § 1003.2(d) (“A motion to

reopen or a motion to reconsider shall not be made by or on behalf of a person who is

the subject of exclusion, deportation, or removal proceedings subsequent to his or her

departure from the United States.”). Our court has held that the post-departure bar is

                                            8
invalid because it is inconsistent with 8 U.S.C. § 1229a(c)(7), which states that “[a]n

alien may file one motion to reopen proceedings under this section.” Contreras-

Bocanegra v. Holder, 678 F.3d 811, 813 (10th Cir. 2012) (en banc). But the Fifth

Circuit has held that this rule extends only to motions to reopen or reconsider, not to

sua sponte reopening or reconsideration. See Garcia-Carias v. Holder, 697 F.3d 257,

265 (5th Cir. 2012) (distinguishing Navarro-Miranda v. Ashcroft, 330 F.3d 672 (5th

Cir. 2003)). We note the Fifth Circuit’s rule because Gonzalez-Alarcon’s original

removal proceedings occurred in the Fifth Circuit, and a petition for review must be

“filed with the court of appeals for the judicial circuit in which the immigration judge

completed the proceedings.” 8 U.S.C. § 1252(b)(2).

                                          III

      We review de novo a district court dismissal for failure to exhaust. Jernigan v.

Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002). As noted above, § 1252(d) states

that an order of removal is reviewable only if “the alien has exhausted all

administrative remedies available to the alien as of right.” Id. The district court

concluded that Gonzalez-Alarcon had the right to file a Form N-600 application with

U.S. Citizenship and Immigration Services (“USCIS”). This form allows an

individual to apply for a “certificate of citizenship.” See 8 C.F.R. § 341.1; Children

Born Outside the United States; Applications for Certificate of Citizenship, 66 Fed.

Reg. 32,138, 32,140 (June 13, 2001).

      As several of our sibling circuits have recognized, this exhaustion requirement

applies only to “aliens.” § 1252(d)(1). The Ninth Circuit has thus explained that “a

                                           9
claim to citizenship need not be exhausted.” Minasyan v. Gonzales, 401 F.3d 1069,

1075 (9th Cir. 2005). If exhaustion of a citizenship claim were required, “it would be

possible to unintentionally relinquish U.S. citizenship. . . . The Constitution does not

permit American citizenship to be so easily shed.” Id. (quotations omitted).

Accordingly, that court has held that “the statutory administrative exhaustion

requirement of § 1252(d)(1) does not apply to a person with a non-frivolous claim to

U.S. citizenship even if he has previously been (illegally) deported by the

government.” Id. (quotation and alteration omitted); see also Theagene v. Gonzales,

411 F.3d 1107, 1116 n.4 (9th Cir. 2005) (“[T]he plain language of the statute

specifies that only an alien may be required to exhaust remedies. Moreover, a citizen

cannot transform himself into an alien merely by failing to raise the question of his

citizenship at the administrative level.”).

      The Eighth Circuit has held that “the exhaustion provisions of § 1252(d)(1) do

not apply to ‘any person’ challenging a final order of removal, only to an ‘alien.’”

Moussa v. I.N.S., 302 F.3d 823, 825 (8th Cir. 2002). Accordingly, federal courts

possess jurisdiction to “determine whether [a petitioner] is an alien in order to decide

whether § 1252(d)(1) applies to him.” Id. As the Fifth Circuit stated the proposition,

courts “always have jurisdiction to determine [their] jurisdiction.” Omolo v.

Gonzales, 452 F.3d 404, 407 (5th Cir. 2006). And because “[o]nly an ‘alien’ may be

required to exhaust his administrative remedies,” a court “must determine whether [a

petitioner] is an alien in order to determine whether § 1252(d)(1) bars . . .

jurisdiction.” Id. The Second Circuit is in accord. See Poole v. Mukasey, 522 F.3d
10
259, 264 (2d Cir. 2008) (“The statutory administrative exhaustion requirement of

§ 1252(d)(1) does not apply to a person with a non-frivolous claim to U.S.

citizenship.” (quotations and alteration omitted)).

       Although our court has not previously addressed the precise issue, we have

reached a similar conclusion on a related question. In Shepherd v. Holder, 678 F.3d
1171 (10th Cir. 2012), we noted that “[c]itizenship constitutes the denial of an

essential jurisdictional fact in a deportation proceeding” because only aliens are

removable. Id. at 1175 (quotation omitted). And in assessing jurisdiction under

§ 1252, we held that “we have jurisdiction to determine jurisdictional facts”

including “the issue of Ms. Shepherd’s citizenship.” Id. at 1179. That case

concerned an alien who was removable following a criminal offense; we explained

that the statute “divests courts of jurisdiction only if an alien ‘is removable by reason

of having committed a criminal offense’ 8 U.S.C. § 1252(a)(2)(C) (emphasis added).

It does not say that courts lack jurisdiction if the alien is found deportable.” Id. at

1180 (quotation and ellipses omitted). Accordingly, “Congress may limit federal

court jurisdiction through provisions such as the § 1252(a)(2)(C) bar, but courts have

authority to determine whether the factual conditions for the bar are present.” Id.2

Applying the same analysis, and joining the circuits noted above, we conclude that

§ 1252(d)(1) does not require that a claim of citizenship be exhausted.


       2
         We discussed exhaustion in Shepherd, but did not consider whether
§ 1252(a)(1) applies to citizens, because we concluded the petitioner was not a
citizen. Shepherd, 678 F.3d at 1176-78, 1185.

                                            11
      It appears that the sole circuit court decision requiring exhaustion of a

citizenship claim is Johnson v. Whitehead, 647 F.3d 120 (4th Cir. 2011). In that

case, the court did not consider § 1252(d)(1). Instead, it held that a citizenship claim

was barred for failure to exhaust under 8 U.S.C. § 1503 because the petitioner had

failed to administratively appeal the denial of his Form N-600. Johnson, 647 F.3d at

125. Section 1503 permits the filing of a declaratory judgment action if an individual

“claims a right or privilege as a national of the United States and is denied such right

or privilege by any department or independent agency, or official thereof, upon the

ground that he is not a national of the United States.” § 1503(a). The statute

provides that such actions must be filed “within five years after the final

administrative denial of such right or privilege.” Id.

      Section 1503 is not at issue in this case. That statute does not permit suits “if

the issue of such person’s status as a national of the United States . . . arose by reason

of, or in connection with any removal proceeding.” § 1503(a). Gonzalez-Alarcon’s

claim of citizenship plainly arose in connection with his removal proceeding. See

Rios-Valenzuela v. Dep’t of Homeland Sec., 506 F.3d 393, 398 (5th Cir. 2007)

(section 1503 suit cannot be maintained if “citizenship that forms the basis of [a

claim] originates, at the least, in connection with the removal proceedings”); see also

Iasu, 511 F.3d at 891 n.9 (concluding that § 1503(a) cannot supply a remedy to an

individual in removal proceedings because “§ 1252(b)(5) is the exclusive means of

obtaining a declaration of nationality for a person in removal proceedings (and it

must be sought in a petition for review of the final order of removal)”). Hence, even

                                           12
if Gonzalez-Alarcon were to file a Form N-600, he would not be able to pursue a

§ 1503 action.

      Regardless, in no event would the filing of a Form N-600 provide Gonzalez-

Alarcon the relief he seeks: release from ICE supervision. As we have previously

recognized, “exhaustion is not required where it would be futile or fail to provide

adequate relief.” McQueen ex rel. McQueen v. Colo. Springs Sch. Dist. No. 11, 488
F.3d 868, 874 (10th Cir. 2007) (quotation and alterations omitted). We accordingly

join the majority of our sibling circuits in holding that if a petitioner advances a

plausible claim to citizenship, the district court possesses jurisdiction to determine

whether § 1252(d)(1) applies.

                                           IV

      The district court also concluded that jurisdiction over Gonzalez-Alarcon’s

petition was barred by the REAL ID Act. We review that issue of statutory

interpretation de novo. Dalzell v. RP Steamboat Springs, LLC, 781 F.3d 1201, 1206

(10th Cir. 2015). As with the exhaustion requirement, Gonzalez-Alarcon argues that

the jurisdictional bars contained in § 1252 apply only to aliens, and that the REAL ID

Act in general is permeated with references to aliens. Although he is correct that

much of the statutory scheme applies only to aliens, we agree with the district court

that the entirety of the statute cannot be read as being so limited.

      As the district court noted, some portions of § 1252 specifically apply to

individuals who claim to be United States nationals rather than aliens. Specifically,

subsection (b)(5) sets forth the procedures to be followed if “the petitioner claims to

                                           13
be a national of the United States.” § 1252(b)(5). The term “alien” is defined as

“any person not a citizen or national of the United States.” § 1101(a)(3).

Accordingly, this subsection would be entirely superfluous if § 1252 applies only to

aliens. But “a statute should be construed so that effect is given to all its provisions,

so that no part will be inoperative or superfluous, void or insignificant.” Corley v.

United States, 556 U.S. 303, 314 (2009) (quotation and alteration omitted).

       Further, although one of the provisions at issue bars habeas review of claims

filed “by or on behalf of any alien,” § 1252(g), the other does not reference aliens.

Under subsection (a)(5), “a petition for review filed with an appropriate court of

appeals in accordance with this section shall be the sole and exclusive means for

judicial review of an order of removal entered or issued under any provision of this

chapter” notwithstanding “section 2241 of Title 28, or any other habeas corpus

provision.” § 1252(a)(5). The term “judicial review” includes “habeas corpus

review pursuant to section 2241 of Title 28, or any other habeas corpus provision.”

Id. Under the plain language of that subsection, a habeas challenge to an order of

removal is barred regardless of whether the petitioner is an alien or claims

citizenship.3



       3
        Although Gonzalez-Alarcon does not raise the issue of constitutional
avoidance, this conclusion holds even under that canon. “The canon of constitutional
avoidance comes into play only when, after the application of ordinary textual
analysis, the statute is found to be susceptible of more than one construction.”
Hernandez-Carrera v. Carlson, 547 F.3d 1237, 1245 (10th Cir. 2008) (quotation
omitted). Because the plain language of the statute is unambiguous, we cannot read

                                           14
      Gonzalez-Alarcon also argues that his habeas petition does not seek review of

a removal order but merely attacks his detention. He cites the legislative history of

the REAL ID Act, which states that the statute “will not preclude habeas review over

challenges to detention that are independent of challenges to removal orders. Instead,

the bill would eliminate habeas review only over challenges to removal orders.”

Joint Explanatory Statement of the Committee of Conference, H.R. Cong. Rep. No

109-72 at 175, 151 Cong. Rec. H2836, 2873 (May 3, 2005). Several courts have

acknowledged that § 1252 does not bar habeas relief as to claims that are independent

of a removal order. See Singh v. Gonzalez, 499 F.3d 969, 972-73 (9th Cir. 2007)

(courts have “distinguished between challenges to orders of removal and challenges

that arise independently”); Madu v. U.S. Att’y Gen., 470 F.3d 1362, 1366 (11th Cir.

2006) (a “petitioner who contests the very existence of an order of removal does not

seek ‘review of an order of removal’ within the meaning of the REAL ID Act”);

Kumarasamy v. Att’y Gen., 453 F.3d 169, 172 (3d Cir. 2006) (an alien challenging

the legality of removal because he allegedly never received notice of his removal

order is “not seeking review of an order of removal”).

      But courts have held that the jurisdiction-stripping provisions apply to indirect

challenges to the merits of a removal order. See Verde-Rodriguez v. Att’y Gen., 734
F.3d 198, 206 (3d Cir. 2013) (no jurisdiction to review habeas petition that “does not

challenge the existence of his removal order, but alleges errors on which the validity

it as permitting citizenship claims regardless of the constitutional issue addressed
infra.

                                           15
of the final order are contingent” (quotation and alteration omitted)); Martinez v.

Napolitano, 704 F.3d 620, 623 (9th Cir. 2012) (“When a claim by an alien, however

it is framed, challenges the procedure and substance of an agency determination that

is inextricably linked to the order of removal, it is prohibited by section 1252(a)(5).”

(quotation omitted)); Delgado v. Quarantillo, 643 F.3d 52, 55 (2d Cir. 2011) (if

petitioner “is indirectly challenging her reinstated order of removal, . . . we hold that

section 1252(a)(5)’s jurisdictional bar applies equally to preclude such an indirect

challenge”). In an unpublished case, we held that a district court lacked jurisdiction

over a similar habeas claim because “the challenge to [petitioner’s] detention is

grounded in the removal order rather than based on some inherent problem with the

detention itself.” Essuman v. Gonzalez, 203 F. App’x 204, 211-12 (10th Cir. 2006)

(unpublished).

      Although Gonzalez-Alarcon seeks release from detention, his claim is based

on the alleged invalidity of his order of removal. The only basis for ICE’s continued

supervision of Gonzalez-Alarcon is his pending removal order. See § 1231(a)(3)

(providing that an individual “pending removal, shall be subject to supervision”).4

And Gonzalez-Alarcon seeks invalidation of that order on the basis of citizenship,

      4
         We agree with the district court that Gonzalez-Alarcon remains in custody
for habeas purposes. See Galaviz-Medina v. Wooten, 27 F.3d 487, 493 (10th Cir.
1994) (“[A]n alien whose liberty is restricted pursuant to an order emanating from
the INS is ‘in custody’ for purposes of satisfying the prerequisites of habeas
review.”). His liberty is significantly restricted by an ICE order preventing him from
travelling outside the ICE Oklahoma City sub-office boundaries without prior
approval, and requiring him to report to immigration officers.


                                           16
which would result in his release. Accordingly, we conclude that he is seeking

“judicial review of an order of removal” which is barred by § 1252(a)(5).

                                           V

      Having determined that the REAL ID Act bars habeas review of Gonzalez-

Alarcon’s claim, we consider whether Congress possesses the constitutional authority

to prevent such review. We hold that although barring habeas review of citizenship

claims raises a serious Suspension Clause question, Gonzalez-Alarcon has not carried

his burden of demonstrating that the petition for review process is an inadequate

substitute at the present time. See Miller v. Marr, 141 F.3d 976, 977 (10th Cir. 1998)

(petitioner bears the burden of demonstrating inadequacy of habeas substitute). It is

not clear to us that Gonzalez-Alarcon would be unable to present his citizenship

claim in a petition for review following the denial of a motion to reopen—which he

would be required to present to the Fifth Circuit. See § 1252(b)(2) (petition for

review to be filed in circuit in which removal proceedings occurred).

      In response to our request for supplemental briefing, Gonzalez-Alarcon

contends that reopening is not available with respect to a reinstatement order. The

government states that although an immigration judge would be prohibited “from

granting a motion to reopen removal proceedings filed by Gonzalez-Alarcon,

Gonzalez-Alarcon could appeal the denial of such a motion to reopen to the Fifth

Circuit in a petition for review.” Unless Gonzalez-Alarcon is denied review through

this process, we decline to address his habeas petition.



                                          17
                                           A

      “The Privilege of the Writ of Habeas Corpus shall not be suspended, unless

when in Cases of Rebellion or Invasion the public Safety may require it.” U.S.

Const. art. I, § 9, cl. 2. The Supreme Court has not yet decided whether the

Suspension Clause protects the right to habeas review as it has developed through our

nation’s history, but has stated that “at the absolute minimum,” it “protects the writ

as it existed in 1789.” I.N.S. v. St. Cyr, 533 U.S. 289, 301 (2001) (quotation

omitted). There is little doubt that Gonzalez-Alarcon’s petition falls within the

traditional ambit of habeas review. “At its historical core, the writ of habeas corpus

has served as a means of reviewing the legality of Executive detention, and it is in

that context that its protections have been strongest.” Id. Although the writ did not

originally extend to individuals detained under state authority, see Felker v. Turpin,

518 U.S. 651, 663 (1996), Gonzalez-Alarcon is subject to supervision under federal

law, see § 1231(a)(3). And the writ at common law consistently included “challenges

to the jurisdiction of the custodian.” St. Cyr, 533 U.S. at 302; see also Yellowbear v.

Wyo. Att’y Gen., 525 F.3d 921, 924 (10th Cir. 2008) (“Absence of jurisdiction in the

convicting court is indeed a basis for federal habeas corpus relief cognizable under

the due process clause.”). As Gonzalez-Alarcon notes, defendants lack authority to

detain or remove United States citizens. See Ng Fung Ho v. White, 259 U.S. 276,

284 (1922) (“Jurisdiction in the executive to order deportation exists only if the

person arrested is an alien. The claim of citizenship is thus a denial of an essential



                                           18
jurisdictional fact.”); Shepherd, 678 F.3d at 1175 (whether an individual is an alien is

a “jurisdictional fact” (quotation omitted)).

       “[J]udgments about the proper scope of the writ are normally for Congress to

make.” Felker, 518 U.S. at 664 (quotation omitted). Yet Congress’ authority is not

unbounded. In St. Cyr, the Court held that “some ‘judicial intervention in

deportation cases’ is unquestionably ‘required by the Constitution.’” Id. (quoting

Heikkila v. Barber, 345 U.S. 229, 235 (1953)). Accordingly, “a serious Suspension

Clause issue would be presented if” Congress has “withdrawn that power from

federal judges and provided no adequate substitute for its exercise.” Id. at 305; see

also Swain v. Pressley, 430 U.S. 372, 381 (1977) (the Suspension Clause does not

prohibit the “substitution of a collateral remedy which is neither inadequate nor

ineffective to test the legality of a person’s detention”).

       Although Gonzalez-Alarcon’s detention fits within the framework of

traditional habeas, there appears to be little dispute that a petition for review would

provide an adequate substitute if available. Individuals detained by immigration

authorities are “entitled to a judicial determination of their claims that they are

citizens of the United States.” Ng Fung Ho, 259 U.S. at 285. Specifically, “a

resident of this country has a right to de novo judicial determination of a claim to

United States citizenship” if the claim is “supported by evidence sufficient, if

believed, to entitle him to a finding of citizenship.” Agosto v. Immigration &

Naturalization Serv., 436 U.S. 748, 753 (1978) (quotation, alteration, and italics

omitted).

                                            19
         Section 1252 provides for de novo review. A citizenship claim asserted in a

petition for review may be decided by the appropriate court of appeals if there are no

genuine issues of material fact. § 1252(b)(5)(A). If the facts are disputed, the

proceeding is transferred to a district court “for a new hearing on the nationality

claim and a decision on that claim as if an action had been brought in the district

court under section 2201 of Title 28.” § 1252(b)(5)(B). Accordingly, several circuit

courts have held that petitions for review generally provide an adequate and effective

substitute for the writ of habeas corpus. See, e.g., Ruiz-Martinez v. Mukasey, 516
F.3d 102, 105 (2d Cir. 2008); Mohammed v. Gonzales, 477 F.3d 522, 526 (8th Cir.

2007).

         Other cases have considered the possibility of an as applied Suspension Clause

challenge of the sort Gonzalez-Alarcon advances. See Luna v. Holder, 637 F.3d 85,

92 (2d Cir. 2011); Iasu, 511 F.3d at 891. He notes that the jurisdictional deadline to

file a petition for review of his reinstatement order has passed. § 1252(b)(1); Stone,
514 U.S. at 405. And he is subject to a reinstated order of removal, which “is not

subject to being reopened.” § 1231(a)(5). The REAL ID Act does not contain any

explicit safety valve under which an individual could obtain review of a reinstated

order of removal that was not presented in a timely petition for review.

         In the context of a citizenship claim, the lack of a failsafe provision is

troubling. Citizenship is unique; it is a person’s “basic right for it is nothing less

than the right to have rights.” Perez v. Brownell, 356 U.S. 44, 64 (1958) (Warren,

C.J., dissenting). The Supreme Court has thus held that individuals possess “a

                                              20
constitutional right to remain a citizen in a free country unless he voluntarily

relinquishes that citizenship.” Afroyim, 387 U.S. at 268; see also 8 U.S.C. § 1481(a)

(providing that United States nationality may be lost by “voluntarily performing”

certain acts “with the intention of relinquishing United States nationality”).5 Yet the

“practical and concrete effect” of a removal order is “to deprive a United States

citizen . . . of his right to reside in this country.” Anderson v. Holder, 673 F.3d 1089,

1095 (9th Cir. 2012); see also Trop v. Dulles, 356 U.S. 86, 102 (1958) (plurality

opinion) (“[T]he expatriate has lost the right to have rights.”); Knauer v. United

States, 328 U.S. 654, 659 (1946) (“[D]enaturalization, like deportation, may result in

the loss of all that makes life worth living.” (quotation omitted)). For individuals in

Gonzalez-Alarcon’s position, the REAL ID Act poses a weighty Suspension Clause

question.




      5
         The Court has recognized a distinction between those who are citizens under
the Fourteenth Amendment and individuals whose claim to citizenship rests on
statute because they were not “born or naturalized in the United States.” Rogers v.
Bellei, 401 U.S. 815, 835 (1971). With respect to the latter category, which includes
Gonzalez-Alarcon, Congress may impose conditions precedent and subsequent to
citizenship, such as residency requirements. Id. at 834. But it strains credulity to
suggest that Congress intended to impose, as a condition subsequent to citizenship,
that an individual successfully resist removal after being incorrectly detained by an
executive agency lacking jurisdiction over citizens. Under 8 U.S.C. § 1409(c), an
individual born outside the United States out of wedlock acquires citizenship if his
mother was a citizen and had previously lived in this country for one year. We are
not directed to any act of Congress that would result in the elimination of Gonzalez-
Alarcon’s citizenship if his allegations prove true.

                                           21
                                            B

       Despite this concern, we conclude that the Suspension Clause argument raised

by Gonzalez-Alarcon should not be addressed until he first attempts to obtain review

through the petition for review process. Congress has provided that “habeas corpus

may be granted” by a federal court and that the court shall “dispose of the matter as

law and justice require.” §§ 2241, 2243. “Discretion is implicit in th[is] statutory

command.” Fay v. Noia, 372 U.S. 391, 438 (1963), overruled on other grounds,

Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Danforth v. Minnesota,

552 U.S. 264, 278 (2008) (noting this language is “an authorization to adjust the

scope of the writ in accordance with equitable and prudential considerations”). In

Dretke v. Haley, 541 U.S. 386 (2004), the Court declined to consider whether the

“actual innocence” exception previously extended to capital sentencing aggravators

also applied to non-capital sentencing enhancements, directing the lower court to

“first to consider alternative grounds for relief . . . that might obviate any need to

reach the actual innocence question.” Id. at 388-89. It held that courts should

consider “claims for comparable relief” before addressing an allegation of actual

innocence, and that the “availability of other remedies” is a “sufficient justification

for a general rule of avoidance.” Id. at 394, 395.

       We think the same rationale applies here. Congress clearly intended to funnel

all challenges to removal through the petition for review process. See Bonhometre v.

Gonzales, 414 F.3d 442, 446 (3d Cir. 2005). Yet, as noted above, it did not explicitly

provide for judicial review of a citizenship claim raised after the petition for review

                                            22
deadline passes. § 1252(b)(1); Stone, 514 U.S. at 405. Nevertheless, Gonzalez-

Alarcon may be able to assert his citizenship claim through the petition for review

process.

      The Ninth Circuit provided the general outline for such a process in Iasu.

There, the court rejected an as applied Suspension Clause claim based on citizenship,

because the petitioner had a potential administrative path to judicial review under the

REAL ID Act. Specifically, the court indicated that he could file an untimely motion

to reopen. Iasu, 511 F.3d at 892. Although such a motion could be rejected as

untimely, the court suggested that “alienage is also a jurisdictional prerequisite at the

administrative level” and thus could be considered by the agency. Id. at 893. But

“even if an IJ denies such a motion to reopen as procedurally improper, and even if

the BIA upholds the denial, a court of appeals could still review the jurisdictional

issue on direct appeal from that denial.” Id. These administrative steps “provide[]

the necessary process to alleviate Suspension Clause concerns.” Id.

      Similarly, in Luna, the court considered as applied Suspension Clause claims

brought by two individuals who alleged they were prevented from filing timely

petitions for review. 637 F.3d at 87. The court stated that such petitioners cannot be

left without a “forum in which to raise plausible claims of constitutional violations”

and thus “legitimate Suspension Clause concerns” were present. Id. But it concluded

that the statutory motion to reopen process, if “subject to de novo review of legal

issues and with equitable tolling and the removal of the departure bar” provided an

adequate alternative to habeas. Id.

                                           23
      Gonzalez-Alarcon’s case is complicated by two additional factors not present

in Iasu and Luna. First, the petitioners in those cases had not been previously

removed. The REAL ID Act provides:

      If the Attorney General finds that an alien has reentered the United
      States illegally after having been removed or having departed
      voluntarily, under an order of removal, the prior order of removal is
      reinstated from its original date and is not subject to being reopened or
      reviewed, the alien is not eligible and may not apply for any relief under
      this chapter, and the alien shall be removed under the prior order at any
      time after the reentry.

§ 1231(a)(5). Gonzalez-Alarcon also points out other potential regulatory obstacles

to relief. See 8 C.F.R. § 1003.23(b)(1) (setting a ninety-day deadline for motions to

reopen and prohibiting such motions from individuals who previously departed the

United States). As with the time limit on motions to reopen considered in Iasu and

Luna, see § 1229a(c)(7)(C), the agency may necessarily deny reopening as

procedurally improper. Alternatively, the statute’s references to “aliens” could be

read so that this subsection does not apply to citizenship claims on the same basis

discussed in Part III, supra. In either event, Gonzalez-Alarcon might be able to file a

petition for review and seek judicial consideration of his citizenship claim. In Mata

v. Lynch, 135 S. Ct. 2150 (2015), the Court held that courts of appeals possess

jurisdiction to review the denial of a motion to reopen regardless of “[w]hether the

BIA rejects the alien’s motion to reopen because it comes too late or because it falls

short in some other respect.” Id. at 2154-55.

      This brings us to the second complication. We say that Gonzalez-Alarcon

might be able to obtain review because the question cannot be directed to our court.

                                          24
His petition for review would have to be filed in the Fifth Circuit. § 1252(b)(2).

And, of course, we have no authority to issue an interpretation of the REAL ID Act

binding on that court. But the government has indicated in its supplemental brief that

the Fifth Circuit could adjudicate Gonzalez-Alarcon’s citizenship claim. It notes that

the Fifth Circuit has held that it has “jurisdiction to review [a petitioner’s] nationality

claim in the context of a reinstatement order.” Iracheta v. Holder, 730 F.3d 419, 422

(5th Cir. 2013). Such review is proper because whether a petitioner “is actually an

alien is a jurisdictional fact in a removal or reinstatement proceeding.” Id.

Accordingly, Gonzalez-Alarcon may be able to challenge this jurisdictional fact in

federal court regardless of whether his motion to reopen was procedurally proper.

We are thus unable to say at this juncture that Gonzalez-Alarcon has shown the

REAL ID Act provides an inadequate substitute for habeas.

                                            VI

       Given this reasoning, Gonzalez-Alarcon’s habeas petition should be dismissed

without prejudice to refiling in the event that his attempts to obtain judicial review of

his citizenship claim under the REAL ID Act prove futile. The district court did not

specify whether its dismissal was with or without prejudice. Ordinarily, such a

dismissal operates as a dismissal with prejudice. See Fitzgerald v. Corr. Corp. of

Am., 403 F.3d 1134, 1139 (10th Cir. 2005). We conclude that the dismissal should

be without prejudice, and thus VACATE the district court’s dismissal of Gonzalez-

Alarcon’s habeas petition and REMAND with instructions to dismiss without

prejudice.

                                            25
16-2263, Gonzalez-Alarcon v. Macias, et al.

TYMKOVICH, C.J., concurring.

      The government cannot deport United States citizens, and the majority is

right that Gonzalez-Alarcon must have an opportunity to make his case in front of

an Article III court. I agree with most of the analysis in the majority opinion. I

agree the REAL ID Act bars habeas review of Gonzalez-Alarcon’s claim. And, as

the majority notes, “there appears to be little dispute that a petition for review

would provide an adequate substitute” for habeas review “if available.” Maj. Op.

at 19. I also agree the exhaustion requirement of 8 U.S.C. § 1252(d)(1) does not

apply to claims of citizenship. Maj. Op. at 2, 9–11.

      I write separately to explain my understanding of the review process.

While I agree with most of the majority’s explanation of this process, I add that,

in my view, Gonzalez-Alarcon has an additional opportunity for review through

the N-600 application for a “certificate of citizenship.” See 8 C.F.R. § 341.1.

                                      *   *   *

      Gonzalez-Alarcon has at least two routes for review before him. He can

file a motion to reopen and appeal denials of his motion until he is able to request

review from the Court of Appeals—which must consider his citizenship claim as a

matter of jurisdiction. And Gonzalez-Alarcon can also file an N-600 application

for a “certificate of citizenship.”
                                 Motion to Reopen

      First, Gonzalez-Alarcon can file a motion to reopen or reconsider his

removal order. If the immigration judge denies the motion, Gonzalez-Alarcon can

appeal the denial to the Board of Immigration Appeals. If the Board also denies

the motion, Gonzalez-Alarcon can seek review from the Court of Appeals. At

that stage, since the Court of Appeals can always decide the jurisdictional fact of

citizenship, Gonzalez-Alarcon could invoke 8 U.S.C. § 1252(b)(5), which requires

the Court of Appeals to decide nationality claims. I explain how this works in

more detail below.

      As Judge Lucero notes, federal law allows aliens affected by a removal

order to file a motion to reopen or reconsider with an immigration judge.

8 U.S.C. § 1229a(c)(6)–(7); 8 C.F.R. § 1003.23(b). The implementing regulations

provide that “[a]n Immigration Judge may upon his or her own motion at any

time, or upon motion of the Service or the alien, reopen or reconsider any case in

which he or she has made a decision, unless jurisdiction is vested with the Board

of Immigration Appeals.” 8 C.F.R. § 1003.23(b)(1). Federal regulations also

allow affected parties to file a motion to reopen or reconsider with the Board.

Id. § 1003.2. This regulation also provides that “[t]he Board may at any time

reopen or reconsider on its own motion any case in which it has rendered a

decision.” Id. § 1003.2(a).




                                        -2-
      This is the avenue Gonzalez-Alarcon must pursue, since, as the majority

explains, the REAL ID Act bars habeas review. It appears from the record that

Gonzalez-Alarcon never appealed his initial order of removal. App. 51.

Consequently, he should file a motion to reopen under 8 C.F.R. § 1003.23 with

the Immigration Court having administrative control over the Record of

Proceeding.

      Though there are two potential hurdles to review, both can be surmounted.

First, as we have explained, the motion would now be untimely: 8 U.S.C.

§ 1229a(c)(7)(C)(i) and 8 C.F.R. § 1003.23(b)(1) require that a motion to reopen

be filed within 90 days of the date of entry of the final order of removal. But, as

the Ninth Circuit pointed out in Iasu v. Smith, alienage is also a jurisdictional

prerequisite at the administrative level, because immigration judges and the Board

do not have subject-matter jurisdiction over United States citizens. 511 F.3d 881,

893 (9th Cir. 2007); see also 8 U.S.C. § 1229a(a)(1) (“An immigration judge shall

conduct proceedings for deciding the inadmissibility or deportability of an alien.”

(emphasis added)). For that reason, the immigration judge might reach Gonzalez-

Alarcon’s citizenship claim in spite of the timeliness bar.

      Second, the regulatory provision allowing for the immigration judge to

reopen or reconsider a case expressly prohibits a “motion to reopen or to

reconsider . . . by or on behalf of a person who is the subject of removal,

deportation, or exclusion proceedings subsequent to his or her departure from the

                                         -3-
United States.” 8 C.F.R. 1003.23(b)(1). This provision is often called the

“regulatory departure bar.”

      But the Fifth Circuit, where Gonzalez-Alarcon must pursue review, has

held this bar is none at all. Garcia-Carias v. Holder, 697 F.3d 257, 265 (5th Cir.

2012). Because in its view the regulatory bar contradicts Congress’s express

meaning in 8 U.S.C. § 1229a(c)(7), the “statutory right to file a motion to reopen

is not trumped by the Board’s departure regulation.” Id. 1

      Yet even if the immigration judge denied the motion to reopen as either

untimely or subject to the departure bar, Gonzalez-Alarcon could still obtain

review. He can appeal to the Board. And if the Board upholds the denial, and

declines to compel the immigration judge to reopen the proceedings, a Court of

Appeals could still review the jurisdictional issue on direct appeal from that

denial. Id. As the Iasu court explained: “At that point, the case would be in a

procedural posture so that 8 U.S.C. § 1252(b)(5) and § 1252(a)(2)(D) could be

invoked” and the citizenship question could be considered. Id.




      1
         As the majority explains, the Fifth Circuit has elsewhere upheld the
Board of Immigration Appeals’ conclusion that the departure bar removes its
jurisdiction to sua sponte reopen or reconsider cases. See Navarro-Miranda v.
Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003). To the extent the Board maintains
this interpretation, that would mean Gonzalez-Alarcon cannot pursue review
under the Board’s sua sponte authority. But that does not eliminate his path to
review by filing a motion himself.

                                        -4-
      That is because “[c]itizenship constitutes the denial of an essential

jurisdictional fact in a deportation proceeding.” Shepherd v. Holder, 678 F.3d
1171, 1175 (10th Cir. 2012) (internal quotation marks omitted) (quoting

Duarte-Ceri v. Holder, 630 F.3d 83, 87 (2d Cir. 2010)). A court of appeals

always retains jurisdiction to determine jurisdictional facts, such as whether an

individual subject to deportation is a U.S. citizen. See id. at 1180–81. So, if the

immigration judge and the Board declined to grant Gonzalez-Alarcon any relief

on his claim of U.S. citizenship, nothing would stop the Fifth Circuit from

entertaining it at that stage. The Court of Appeals may then decide Gonzalez-

Alarcon’s nationality claim or, if there is a genuine issue of material fact, transfer

the proceeding to the proper district court “for a new hearing on the nationality

claim and a decision on that claim as if an action had been brought in the district

court under [28 U.S.C. § 2201].” 8 U.S.C. § 1252(b)(5).

      The motion-to-reopen procedure is therefore one way Gonzalez-Alarcon

can get his Article III court review. And it would be review pursuant to the

congressional framework we are obliged to follow.

                                 N-600 Application

      Gonzalez-Alarcon has an alternative means for relief under the legal

framework governing nationality and citizenship claims. Gonzalez-Alarcon has

not yet—but may at any time—file a Form N-600, “Application for Certificate of

Citizenship,” with the U.S. Citizenship and Immigration Services (USCIS).

                                         -5-
Approval of such an application would provide him the proof of citizenship he

seeks and shield him from any threat of removal proceedings. If the application

is denied, Gonzalez-Alarcon may file an appeal using USCIS Form I-290B. 8

C.F.R. § 103.3. And if that appeal is denied, Gonzalez-Alarcon may also choose

to file a Form I-290B motion to reopen or reconsider. 8 C.F.R. § 103.5.

      The majority opinion concludes the “certificate of citizenship” would do

Gonzalez-Alarcon no good because it would not be an order compelling the

government to release him. Maj. Op. at 13. But if Gonzalez-Alarcon’s

application for certification of citizenship is approved, he will have obtained

proper certification of his U.S. citizenship. Gonzalez-Alarcon will at that point

be categorically ineligible for removal, and so will be released. And even if the

government does not release him, Gonzalez-Alarcon can file a motion to reopen

his case. Armed with the certificate, Gonzalez-Alarcon will have proof the

government has no jurisdiction to deport him, Ng Fung Ho v. White, 259 U.S.
276, 284 (1922), and the immigration judge will have to address this question

because it goes to subject matter jurisdiction. See Iasu v. Smith, 511 F.3d 881,

893 (9th Cir. 2007).

                                      *   *     *

      The bottom line is that Gonzalez-Alarcon must seek judicial relief through

the proper statutory means—a petition for review in the appropriate court of

appeals. “Congress’ clear intent [was] to have all challenges to removal orders

                                          -6-
heard in a single forum (the courts of appeals).” Bonhometre v. Gonzales, 414
F.3d 442, 446 (3d Cir. 2005) (citation omitted). See also 8 U.S.C. § 1252(a)(5)

(“[A] petition for review filed with an appropriate court of appeals in accordance

with this section shall be the sole and exclusive means for judicial review of an

order of removal.”).

      Gonzales-Alarcon has multiple paths to vindicate his claim of citizenship.

If those fail, then the federal courts can entertain whether a petition for habeas

corpus review is then an appropriate vehicle. But as the majority explains, Maj.

Op. at 3, 25, we are not yet in a position to hold the existing opportunities for

review are an inadequate substitute for the Great Writ.




                                          -7-
16-2263, Gonzalez-Alarcon v. Macias

LUCERO, J., concurring.

       I write separately to explain that the Suspension Clause issue presented by

Gonzalez-Alarcon is not resolved by the fact that he had a prior opportunity to file a

petition for review. Gonzalez-Alarcon’s claim of United States citizenship, like a

prisoner’s assertion of actual innocence, cannot be rejected as barred by procedural

impediments contained in the REAL ID Act. The Great Writ, as protected by the

Suspension Clause, necessarily includes the power to excuse procedural errors to cure a

miscarriage of justice.

                                             I

       As the Supreme Court itself had noted, there is a dearth of case law on the

adequacy of a substitute for habeas, reflecting “the care Congress has taken

throughout our Nation’s history to preserve the writ and its function.” Boumediene

v. Bush, 553 U.S. 723, 773 (2008). In Felker v. Turpin, 518 U.S. 651 (1996), the

Court held that limitations on second or successive petitions contained in the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) were “well

within the compass” of the doctrine of “abuse of the writ,” a “complex and evolving

body of equitable principles informed and controlled by historical usage, statutory

developments, and judicial decisions.” Id. at 664. Other cases on habeas substitutes

provide “little guidance” because the statutes at issue in those cases “were attempts to

streamline habeas corpus relief, not to cut it back.” Boumediene, 553 U.S. at 773
(citing Swain v. Pressley, 430 U.S. 372 (1977), and United States v. Hayman, 342 U.S.
205 (1952)).1

      However, the Court has identified several “uncontroversial” “requisites for an

adequate substitute for habeas corpus.” Boumediene, 553 U.S. at 779. First, a

prisoner must be afforded “a meaningful opportunity to demonstrate that he is being

held pursuant to the erroneous application or interpretation of relevant law.” Id.

Second, “the habeas court must have the power to order the conditional release of an

individual unlawfully detained.” Id. And “depending on the circumstances, more

may be required.” Id. Gonzalez-Alarcon’s circumstances demand more.

      The scope of habeas review, the Court explained, “in part depends upon the

rigor of any earlier proceedings.” Id. at 781. If habeas “relief is sought from a

sentence that resulted from the judgment of a court of record . . . , considerable

deference is owed to the court that ordered confinement.” Id. at 782. In such cases,

“the prisoner should exhaust adequate alternative remedies before filing for the writ

in federal court.” Id. In contrast, if “a person is detained by executive order, rather

than, say, after being tried and convicted in a court, the need for collateral review is

most pressing.” Id. at 783. Executive detention orders and review procedures lack

“a tribunal disinterested in the outcome and committed to procedures designed to

ensure its own independence.” Id. Under these conditions, a “habeas court must

      1
          In Hayman, the Court upheld a prior version of 28 U.S.C. § 2255, which replaced
traditional habeas review for federal prisoners with a process allowing for a motion to be
filed in the sentencing court. 342 U.S. at 207 n.1, 219. In Swain, the Court upheld a
statute, patterned after § 2255, that transferred collateral review from the U.S. District
Court for the District of Columbia to the D.C. Superior Court. 430 U.S. at 374-78.
                                            2
have sufficient authority to conduct a meaningful review of both the cause for

detention and the Executive’s power to detain.” Id. Although the Court cautioned

that an adequate substitute need not “duplicate § 2241 in all respects,” it concluded

the tribunals at issue in that case were inadequate. Id. at 792.

      Like the Supreme Court, this circuit has said relatively little about the

Suspension Clause. In assessing whether AEDPA’s limitations period violates that

provision, we noted that “[t]here may be circumstances where the limitation period at

least raises serious constitutional questions and possibly renders the habeas remedy

inadequate and ineffective.” Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998). But

we held that such circumstances were not present because “§ 2244(d) is not

jurisdictional and as a limitation may be subject to equitable tolling,” and the

petitioner did not argue “that a constitutional violation has resulted in the conviction

of one who is actually innocent.” Id.; see also Fisher v. Gibson, 262 F.3d 1135, 1145

(10th Cir. 2001) (rejecting AEDPA Suspension Clause argument because petitioner

had not “claimed due process violations have resulted in the erroneous conviction of

an innocent man”).2 Other circuits have similarly held that AEDPA’s restrictions are


      2
         To determine if a petitioner may rely on the “savings clause” of § 2255(e), we
ask “whether a petitioner’s argument challenging the legality of his detention could have
been tested in an initial § 2255 motion. If the answer is yes, then the petitioner may not
resort to the savings clause and § 2241.” Prost v. Anderson, 636 F.3d 578, 584 (10th Cir.
2011). Although both the savings clause and Suspension Clause analyses use the term
“adequate,” we considered savings clause and Suspension Clause arguments separately in
Abernathy v. Wandes, 713 F.3d 538, 551, 555 (10th Cir. 2013). We noted that the test
set forth in in Prost as to the savings clause was a “matter of statutory interpretation.”
Abernathy, 713 F.3d at 555. And we acknowledged that the Supreme Court applied a
somewhat different test in Boumediene, at least in the context of executive detention. Id.
                                            3
generally constitutional while leaving open the possibility that an as applied

challenge could be successful for an individual claiming actual innocence. See

Wyzykowski v. Dep’t of Corr., 226 F.3d 1213, 1217 n. 3 (11th Cir. 2000) (collecting

cases).

                                              II

       Our consideration of actual innocence in assessing Suspension Clause claims is

necessary. The Supreme Court has “consistently rejected interpretations of the habeas

corpus statute that would suffocate the writ in stifling formalisms or hobble its

effectiveness with the manacles of arcane and scholastic procedural requirements.”

Hensley v. Mun. Court, 411 U.S. 345, 350 (1973). The writ “never has been a static,

narrow, formalistic remedy.” Jones v. Cunningham, 371 U.S. 236, 243 (1963).

Instead, the writ’s “capacity to reach all manner of illegal detention” and “its ability

to cut through barriers of form and procedural mazes . . . have always been

emphasized and jealously guarded by courts and lawmakers.” Harris v. Nelson, 394
U.S. 286, 291 (1969). “The very nature of the writ demands that it be administered

with the initiative and flexibility essential to insure that miscarriages of justice within

its reach are surfaced and corrected.” Id.

       Based on these principles, the Court has held that a compelling showing of

actual innocence will excuse both procedural default and untimeliness under AEDPA.

        Further, jurisprudence regarding the savings clause is necessarily inapposite to the
question of whether an alternative remedy is adequate to challenge executive detention if
it lacks the fail-safe provisions of traditional habeas review. The savings clause is itself a
fail-safe provision—one of several contained in § 2255—and thus, as a logical matter,
cannot tell us whether a remedy without similar escape hatches is adequate.
                                              4
McQuiggin v. Perkins, 133 S. Ct. 1924, 1928 (2013). This doctrine is consistent with

pre-AEDPA jurisprudence. Procedural default could be excused “in an extraordinary

case, where a constitutional violation has probably resulted in the conviction of one

who is actually innocent.” Murray v. Carrier, 477 U.S. 478, 496 (1986) (quotation

omitted). Similarly, the doctrine of “abuse of the writ,” under which courts could

dismiss second or successive habeas petitions raising claims that could have been

brought in an initial petition, gave way if “a constitutional violation probably has

caused the conviction of one innocent of the crime.” McCleskey v. Zant, 499 U.S.
467, 494 (1991).

      These exceptions to various procedural obstacles developed in more recent

times, but only because the obstacles themselves are of relatively recent vintage. In

other words, the procedural doctrines and exceptions arose together. State prisoners

were not permitted to file federal habeas petitions prior to 1867, with some limited

exceptions, see Felker, 518 U.S. at 659-60, and thus there was no need for a state

exhaustion doctrine at the time of the founding. The seminal Supreme Court case

establishing that state prisoners may be required to exhaust state remedies before

filing suit, Ex parte Royall, 117 U.S. 241 (1886), itself held that exhaustion may “be

subordinated to any special circumstances requiring immediate action.” Id. at 253.

As to federal prisoners, the Supreme Court generally held that “habeas corpus is not

to be made use of as a writ of error” and “the ordinary procedure for the correction of

errors in criminal cases is by writ of error.” In re Lincoln, 202 U.S. 178, 182 (1906).



                                           5
But the Court also recognized there may “be special circumstances calling for a

departure” from that general rule. Id.

       Similarly, in the first Supreme Court case using the phrase “abuse of the writ”

in reference to habeas, the Court concluded that, even if a petitioner had prior

knowledge of the facts underlying his new claim, the “petitioner may be able to

present adequate reasons for not making the allegation earlier, reasons which make it

fair and just for the trial court to overlook the delay.” Price v. Johnston, 334 U.S.
266, 291 (1948). “The primary purpose of a habeas corpus proceeding is to make

certain that a man is not unjustly imprisoned,” the Court explained, “[a]nd if for some

justifiable reason he was previously unable to assert his rights or was unaware of the

significance of relevant facts, it is neither necessary nor reasonable to deny him all

opportunity of obtaining judicial relief.” Id. This flexibility derives from common

law habeas, under which “the denial by a court or judge of an application for habeas

corpus was not res judicata.” Sanders v. United States, 373 U.S. 1, 7 (1963). In

short, the habeas remedy at both common law and in its contemporary form

unfailingly provided various safety valves to avoid true miscarriages of justice. See

Harris, 394 U.S. at 291.

       To say that the habeas remedy has consistently been interpreted to provide some

degree of flexibility is not to say that Congress is precluded from establishing reasonable

limitations on its use. See Felker, 518 U.S. at 664. Some circuits have refused to permit

resort to habeas for individuals who failed to raise an issue in a petition for review. See,

e.g., Muka v. Baker, 559 F.3d 480, 486 (6th Cir. 2009) (“Simply because the Mukas

                                              6
failed to make a known argument during their prior proceedings does not mean that we

must grant them a second bite at the apple to satisfy the Suspension Clause’s

requirements.”); Mohamed v. Gonzales, 477 F.3d 522, 526 (8th Cir. 2007) (rejecting

Suspension Clause challenge based on inability to advance new evidence in a petition for

review because petitioner “could have introduced the [evidence] during the removal

proceedings, on appeal to the Board (when he was represented by counsel), or through a

motion to reopen”). But those cases did not involve citizenship claims.

      For an individual detained by ICE, a citizenship claim is akin to the assertion

of actual innocence which requires procedural barriers otherwise barring such claims

to give way. That is, if we analogize the finding that Gonzalez-Alarcon is removable

to a state court conviction, his plausible allegation of citizenship would show that he

is not removable in the same way that a state prisoner might show he did not commit

the crime of conviction. Notably, the actual innocence exception applies following a

judicial determination of guilt. And if “a person is detained by executive order,

rather than, say, after being tried and convicted in a court, the need for collateral

review is most pressing.” Boumediene, 553 U.S. at 783. As the Supreme Court has

said, the habeas remedy requires “the initiative and flexibility essential to insure that

miscarriages of justice” are corrected as to prisoners following conviction. Nelson,
394 U.S. at 291. It follows that the writ, by its “very nature,” demands the same for

those detained by bare executive authority. Id.

      To continue the state court analogy, the REAL ID Act’s barriers to review

could be treated as a time bar (Gonzalez-Alarcon failed to file a timely petition for

                                            7
review) or a procedural bar (he failed to present his claim and related evidence in

administrative proceedings). In either event, a compelling showing of actual

innocence would provide a gateway through which to present a habeas claim. The

actual innocence or miscarriage of justice exception has been applied to overcome a

variety of procedural hurdles, including “successive petitions asserting previously

rejected claims, abusive petitions asserting in a second petition claims that could

have been raised in a first petition, failure to develop facts in state court, and failure

to observe state procedural rules, including filing deadlines.” Perkins, 133 S. Ct. at

1931-32 (quotations and citations omitted). Further, “unjustifiable delay on a habeas

petitioner’s part” is “not as an absolute barrier to relief,” but may be treated “as a

factor in determining whether actual innocence has been reliably shown.” Id. at

1928; see also Lopez v. Trani, 628 F.3d 1228, 1230-31 (10th Cir. 2010) (“[A]

sufficiently supported claim of actual innocence creates an exception to procedural

barriers for bringing constitutional claims[] regardless of whether the petitioner

demonstrated cause for the failure to bring these claims forward earlier.”).

       The Court has not yet decided whether a prisoner may assert a “freestanding

claim of actual innocence.” Perkins, 133 S. Ct. at 1931. Instead, it has treated actual

innocence as a gateway through which prisoners may pursue otherwise barred

constitutional claims. Id. In this instance, Gonzalez-Alarcon’s allegation that he is a

citizen is itself a constitutional claim. Lack of jurisdiction to detain has always been a

basis for habeas relief. “Originally, criminal defendants whose convictions were final

were entitled to federal habeas relief only if the court that rendered the judgment under

                                             8
which they were in custody lacked jurisdiction to do so.” Danforth v. Minnesota, 552
U.S. 264, 271 (2008) (citing Ex parte Siebold, 100 U.S. 371, 376-377 (1880); Ex parte

Lange, 18 Wall. 163, 176 (1874); Ex parte Watkins, 3 Pet. 193 (1830)); see also Wandes,
713 F.3d at 554 (noting that habeas corpus as it existed at the time of the founding was

available “to inquire whether a committing court had proper jurisdiction” (quoting Swain,
430 U.S. at 385 (Burger, C.J., concurring)). And as noted in the majority opinion, ICE

clearly lacks jurisdiction to detain or remove a United States citizen. Ng Fung Ho v.

White, 259 U.S. 276, 284 (1922). Moreover, executive detention and removal of a

citizen “obviously deprives him of liberty” and thus “[a]gainst the danger of such

deprivation without the sanction afforded by judicial proceedings, the Fifth

Amendment affords protection in its guarantee of due process of law.” Id. at 285.

                                            III

       Because Gonzalez-Alarcon’s allegation of United States of citizenship closely

mirrors an assertion of actual innocence, which habeas law has consistently

recognized as permitting an exception to otherwise applicable procedural

impediments, his Suspension Clause challenge must be assessed with respect to his

present ability to obtain relief under the REAL ID Act rather than any prior forfeited

opportunities.




                                            9